An unpublis E{ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.
E
E
!

SUPREME CDUHT

40F

NEVADJ‘I

CLERK’S ORDER »

Elm-1917

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

  
  
 
 
 
 
 
 
 
 
  

CYNTHIA FORD, No. 60394
Appellant,
vs.
EMPLOYMENT SECURITY DIVISION,
STATE OF NEVADA; CYNTHIA A.
JONES, IN HER CAPACITYAS
ADMINISTRATOR OF THE

EMPLOYMENT SECURITY DIVISION;

FILES

KATIE JOHNSON, IN HER CAPACITY OCT 2 9 2m
AS CHAIRPERSDN OF THE mm K LINGEW
EMPLOYMENT SECURITY DIVISION m 5 mm CW

      

BOARD OF REVIEW ; AN D WASHOE
COUNTY SCHOOL DISTRICT} AS
EMPLOYER,

ResgondEI-Its.

 

 

ORDER DISMISSING APPEAL

 

    

Pursuant to the stipulation of the parties, and cause

appearing, this appeal is dismissed. The parties shall bear their own casts
and attorney fees” NRA]? 42(1)).
It is so ORDERED.

CLERK OF THE SUPRE ' C URT

TRACW
BY:

cc: Hon. J anet :1 Berry, District Judge
Herald & Sager/Lass Vegas
State 0f NevadafDETR
Washoe District Court Clerk

  

 

19—35“! «I?!